Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of

                                                                FILED
establishing the defense of res judicata,
collateral estoppel, or the law of the case.
                                                             Apr 23 2012, 9:30 am

ATTORNEY FOR APPELLANT:
                                                                     CLERK
                                                                   of the supreme court,
                                                                   court of appeals and

MATTHEW G. GRANTHAM                                                       tax court



Bowers, Brewer, Garrett & Wiley, LLP
Huntington, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA
IN RE THE MARRIAGE OF NOELLE                        )
CHRISTINE GREEN and PRENTISS                        )
LAMONT GREEN,                                       )
                                                    )
NOELLE CHRISTINE GREEN,                             )
                                                    )
       Appellant-Petitioner,                        )
                                                    )
               v.                                   )      No. 49A02-1110-DR-932
                                                    )
PRENTISS LAMONT GREEN,                              )
                                                    )
       Appellee-Respondent.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Robin L. Moberly, Judge
                      The Honorable Kimberly D. Mattingly, Magistrate
                            Cause No. 49D05-0703-DR-11176

                                          April 23, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
        Noelle Green (Mother) appeals the magistrate’s entry regarding child support

modification. We dismiss.

                           FACTS AND PROCEDURAL HISTORY

        Mother and Prentiss Green (Father) divorced on July 9, 2008. On June 3, 2011, Father

filed a petition for modification of child support. The magistrate held a hearing on

September 9, and on September 12, entered into the minutes of court: “After taking this

matter [under advisement], comes now the Court and modifies support to $25 per week for

the period of [Father’s] unemployment, 4/27/11 to 8/12/11. Thereafter, support shall be $115

per week.” (App. at 8.)

                                 DISCUSSION AND DECISION

        Mother appeals the magistrate’s recommendation to modify Father’s child support

payment effective April 27, 2011.1 As the magistrate’s recommendation to which Mother

objects is “a nullity from which no appeal can be taken[,]” Breaziel v. State, 568 N.E.2d
1072, 1073 (Ind. Ct. App. 1991), we are unable to address her appeal. See also Ind. Code §

33-23-5-9(a) (providing that in civil trials, “a magistrate shall report findings in an

evidentiary hearing, a trial or a jury’s verdict to the court. The court shall enter the final

order.”). Accordingly, we dismiss.

        Dismissed.

FRIEDLANDER, J., and BARNES, J., concur.


1
 We acknowledge Judge Moberly signed a final order dated September 16, 2011, and that final order did not
include the language about which Mother complains. Mother explicitly states in her brief she is not appealing
the terms of that September 16 final order.
                                                     2